Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-10 and 62-75
are allowed.
The following is an Examiner’s statement of reasons for allowance: 
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “using a prism-coupling system set in an initial measurement configuration, collecting TM and TE mode spectra for the chemically strengthened article;  examining the TM and TE mode spectra and finding that they do not fall within a preferred measurement window that can produce an accurate estimate of the knee stress to within a select tolerance;  changing the measurement configuration of the prism-coupling system one or more times and measuring new TM and TE mode spectra until the new TM and TE mode spectra fall within the preferred measurement window;  and d) using the new TM and TE mode spectra to determine the knee stress” along with all other limitations of the claim. 
As to claim 62, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a transverse electric (TE) mode spectrum;  a photodetector system arranged to receive the reflected light from the coupling prism and detect an initial TM mode spectrum and an initial TE mode spectrum at an initial measurement wavelength;  a controller configured to perform the acts of: i) processing the initial TM mode spectrum and the initial TE mode spectrum and finding that at least one of the first TM mode spectrum and the first TE mode spectrum resides outside of a preferred measurement window that allows estimating the knee stress from the first TM mode spectrum and the first TE mode spectrum to within a select tolerance;  ii) changing the measurement wavelength of the light source one or more times to the selectable measurement wavelengths and collecting respective one or more new TM mode spectrums and one or more new TE mode spectrums until the new TM mode spectrum and the new TE mode spectrum reside within the preferred measurement window;  and iii) determining the knee stress to within the select tolerance using the new TM mode spectrum and the TE mode spectrum that reside within the preferred measurement window” along with all other limitations of the claim. 


Claims 2-10 and 63-75 are allowable due to their dependencies. 
The closest references, Roussev et al. (US 20160356760 A1)[cited in the IDS filed by the applicant] and Roussev et al. (US 20150116713 A1)[cited in the IDS filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886